MEMORANDUM OF DECISION.
The defendant, Longfellow Cruise Line, a tenant under a written lease, appeals from a judgment of the Superior Court (Cumberland County) denying its appeal from an order of the District Court, Portland, which issued a writ of possession on the complaint of the plaintiff, Antonio DiMillo, for forcible entry and detainer.
The present case is controlled by our decision in Rubin v. Josephson, 478 A.2d 665 (Me.1984) in which we held that 14 M.R.S.A. § 6002(1) is limited in scope to termination of tenancies at will.
Accordingly, the entry is:
Judgment reversed.
Remanded to the Superior Court with directions to remand to the District Court for entry of judgment denying the writ of possession.
All concurring.